            Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 1 of 20



 1                                                            The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10
      ELECTRIC MIRROR, LLC, a Washington
11    limited liability company,                        CASE NO. 2:16-CV-00665-RAJ

12                          Plaintiff,                  PROPOSED JOINT PRETRIAL
13                                                      ORDER
      vs.
14
      AVALON GLASS AND MIRROR CO., a
15
      California corporation,
16
                            Defendant.
17

18
19                                       I.   JURISDICTION

20          Jurisdiction is proper in the United States District Court Western District of

21   Washington under 28 U.S.C. § 1332, because Electric Mirror, LLC, does not share

22   citizenship with Avalon Glass and Mirror Co. and the amount in controversy exceeds

23   $75,000. Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial

24   part of the events giving rise to the claim occurred in this judicial district.

25

26
27
       AGREED PRETRIAL ORDER                      Page 1                 Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                        Market Place Tower
                                                                         2025 First Avenue, Penthouse A
                                                                         Seattle, WA 98121-3125
                                                                         206.682.0565 Fax: 206.625.1052
              Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 2 of 20



 1                               II.     CLAIMS AND DEFENSES

 2            Electric Mirror accepts the prior rulings of the Court, and it reserves its

 3   appellate rights regarding past rulings adverse to EM. Based on the status of the case,

 4   EM intends to pursue at trial the claims and defenses summarized as follows:

 5            Claims

 6            1. Breach of Express Warranty: Free from Defects, Normal Handling

 7            2. Breach of Express Warranty: Fitness for a Particular Purpose

 8            3. Breach of Implied Warranty: Fitness for a Particular Purpose

 9            4. Breach of Contract

10            5. Negligence

11            Affirmative Defenses to Avalon’s Counter Claims

12            1. Setoff

13            2. Unjust Enrichment

14            3. Equitable Estoppel

15
              Avalon anticipates presenting the following claims and affirmative defenses at
16
     trial:
17
              Avalon’s Affirmative Defenses to Electric Mirror’s Claims:
18
                 1. Comparative Fault of Plaintiff
19
                 2. Comparative Fault of Third Parties
20
                 3. Modifications of Product
21
                 4. Misuse of Product
22
                 5. Failure to Provide Notice
23
                 6. Mitigation of Damages
24
              Avalon’s Consolidated Claims:
25
                 1. Breach of Contract
26
                 2. Quantum Meruit
27
       AGREED PRETRIAL ORDER                       Page 2                Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                        Market Place Tower
                                                                         2025 First Avenue, Penthouse A
                                                                         Seattle, WA 98121-3125
                                                                         206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 3 of 20



 1               3. Account Stated

 2               4. Open Book Account

 3                                 III.    ADMITTED FACTS
 4          Jointly admitted facts material to Electric Mirror’s case:

 5          1.      None

 6          Jointly admitted facts material to Avalon’s case:

 7          2.      Electric Mirror withheld $245,639.27 in payment on invoices unrelated

 8   to the Mandalay Bay project (the “Unpaid Invoices”), as a setoff to sums it alleges are

 9   owed to Electric Mirror from Avalon.

10          3.      The Unpaid Invoices were issued between December 9, 2015 and April

11   12, 2016.

12          4.      Electric Mirror asserts affirmative defenses of setoff, unjust enrichment,

13   and equitable estoppel as a basis to withhold payment of Unpaid Invoices.

14                                   IV.    ISSUES OF LAW
15          A.      Electric Mirror anticipates the following issues of law will be
                    presented at trial.
16

17      1. Whether Avalon is liable to Electric Mirror under the express warranty of
           fitness for buyer’s intended use in the Electric Mirror Purchase Orders
18         applicable to mirror sales, when it knew Electric Mirror was purchasing the
           mirrors for use at a MGM hotel in Las Vegas. RCW 62A.2-313.
19

20      2. Whether Avalon is liable to Electric Mirror under the express warranty of the
           Electric Mirror Purchase Orders that the mirrors would be free from defects in
21         materials and workmanship. RCW 62A.2-313.
22      3. Whether Avalon is liable to Electric Mirror when Avalon’s description of
           MirroView or express affirmations or promises related to MirroView became a
23
           basis for Electric Mirror to purchase MirroView from Avalon. RCW 62A.2-313
24
        4. Whether Avalon is liable to Electric Mirror under the implied warranty of
25         Fitness for Particular Purpose when Avalon had reason to know of the
           particular purpose for which Electric Mirror was purchasing the mirrors and
26
27
       AGREED PRETRIAL ORDER                     Page 3                  Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                        Market Place Tower
                                                                         2025 First Avenue, Penthouse A
                                                                         Seattle, WA 98121-3125
                                                                         206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 4 of 20



 1         Electric Mirror was relying on Avalon’s skill or judgment to select or furnish
           suitable goods. RCW 62A.2-315.
 2

 3      5. Whether Avalon’s sales of MirroView mirrors to Electric Mirror were subject
           to the express factual representations made by Avalon or stated in the
 4         literature of Pilkington North America, when Avalon provided such materials
           or representations to Electric Mirror before selling MirroView mirrors to
 5
           Electric Mirror. 62A.2-313.
 6
        6. Whether Electric Mirror was reasonably induced into accepting defective
 7         MirroView mirrors due to Avalon’s assurances or by the difficulty in
           discovering the nonconformity. RCW 62A.2-608.
 8

 9      7. Whether Avalon is a merchant of mirror product and whether MirroView was
           fit for the ordinary purpose of hotel bathroom mirror. RCW 62A.2-314.
10
        8. Whether Electric Mirror notified Avalon of defects within a reasonable time.
11         RCW 62A.2-607(3).
12
        9. Whether Electric Mirror properly rejected certain mirrors from Avalon. RCW
13         62A.2-602.

14      10. Whether Avalon is liable to Electric Mirror for direct damages when Avalon
            breached contractual and implied duties to Electric Mirror by selling defective
15          and damaged products to Electric Mirror. RCW 62A.2-714
16
        11. Whether Avalon is liable to Electric Mirror for consequential and incidental
17          damages when Avalon breached contractual and implied duties to Electric
            Mirror by selling defective and damaged products to Electric Mirror. RCW
18          62A.2-714; 62A.2-715.
19
        12. Whether Avalon was negligent in handling Mirrors it manufactured for
20          Electric Mirror and delivered to Electric Mirror.

21      13. Whether Electric Mirror’s admitted debt of $245,639.27 to Avalon is setoff
            against the damages to Electric Mirror arising from Avalon’s breach.
22
           B.     Avalon anticipates the following issues of law will be presented at
23                trial.
24         1.     Whether Avalon is liable to Electric Mirror for breach of an express
25   warranty regarding goods being free from defects in materials and workmanship
26   and in conformity with Electric Mirror’s specifications.
27
       AGREED PRETRIAL ORDER                   Page 4               Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                   Market Place Tower
                                                                    2025 First Avenue, Penthouse A
                                                                    Seattle, WA 98121-3125
                                                                    206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 5 of 20



 1          2.     Whether Avalon is liable to Electric Mirror for the allegedly defective

 2   design of MirroView in the absence of any express or implied warranty against

 3   design defects.

 4          3.     Whether Avalon is liable to Electric Mirror for breach of an express

 5   warranty that its product would be fit for Electric Mirror’s intended use.

 6          4.     Whether Avalon is liable to Electric Mirror for breach of an implied

 7   warranty that its product would be fit for Electric Mirror’s intended use.

 8          5.     Whether Electric Mirror notified Avalon of alleged defects within a

 9   reasonable time.

10          6.     Whether Electric Mirror relied on Avalon’s skill or judgment to select

11   or furnish suitable goods.

12          7.     Whether Electric Mirror properly rejected and/or revoked its

13   acceptance of Avalon’s products.

14          8.     Whether Electric Mirror’s alleged damages were proximately caused, in

15   whole or in part, by the acts of Electric Mirror.

16          9.     Whether Electric Mirror’s alleged damages were caused, in whole or in

17   part, by the acts of others, including but not limited to Electric Mirror.

18          10.    Whether Electric Mirror failed to mitigate its alleged damages.

19          11.    Whether Electric Mirror is liable to Avalon for breach of contract for

20   failing to pay for delivered product.

21          12.    Whether Electric Mirror is liable to Avalon for quantum meruit/unjust

22   enrichment for the value of delivered product never paid for.

23          13.    Whether Electric Mirror is liable to Avalon for accounts stated or upon

24   an open book account for product delivered but never paid for.

25          14.    Whether any amounts owed by Electric Mirror to Avalon should be set

26   off against any amounts owed by Avalon to Electric Mirror.

27
       AGREED PRETRIAL ORDER                     Page 5                Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                      Market Place Tower
                                                                       2025 First Avenue, Penthouse A
                                                                       Seattle, WA 98121-3125
                                                                       206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 6 of 20



 1                                V.     EXPERT WITNESSES

 2          A.     Each party shall be limited to one expert witness on the issue of liability

 3   pertaining to MirroView and the parties handling of the mirrors, and one expert

 4   witness on the issue of damages.

 5          B.     The names and addresses of the expert witnesses to be used by each

 6   party at the trial and the issue upon which each will testify is:

 7                 1.      On behalf of Plaintiff, Electric Mirror:

 8                      Richard McCurdy, 11803 50th Ave Ct. NW, Gig Harbor, WA 98332
 9                      Dr. McCurdy may be called on the issues related to MirroView.

10                      Douglas McDaniel, 11100 NE 8th St. #400, Bellevue, WA 98004. Mr.
                        McDaniel may be called on damages.
11

12                 2.      On behalf of Defendant, Avalon Glass and Mirror Co.:
                        Keith Cline, 700 South Industrial Way, Seattle, WA 98108. Mr. Cline
13
                        may be called on the issues related to MirroView.
14
                        William Partin, 400 108th Ave N.E. Suite 615, Bellevue WA 98004.
15
                        Mr. Partin may be called on damages.
16

17                                 VI.    OTHER WITNESSES
            A. The following witnesses are likely to testify on behalf of the Plaintiff:
18
            James Mischel Jr., 2112 N 64th St., Seattle, WA 98103
19
            Mr. Mischel co-founded Electric Mirror in 1998, is the sole owner, and
20
     currently serves as its CEO. He may testify to the company’s history and its place in
21
     the hospitality industry; processes of creating an electric mirror for high end hotels;
22
     relationship with Avalon prior to and during the Mandalay Bay project; early
23
     communications with Avalon and Avalon’s representations pertaining to MirroView;
24
     selection and use of Pilkington MirroView products from Avalon for the Mandalay
25
     Bay project; model rooms; discovering defects in the products built for Mandalay
26
     Bay; travel to Las Vegas to observe the defects and initiation of remedial efforts in
27
       AGREED PRETRIAL ORDER                     Page 6                  Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                        Market Place Tower
                                                                         2025 First Avenue, Penthouse A
                                                                         Seattle, WA 98121-3125
                                                                         206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 7 of 20



 1   July 2015 in Las Vegas; discovery of the latent defects in MirroView and overall

 2   process of the rebuild from September 2015 through March 2016; financial impact

 3   relating to the defects and damages during the rebuild time period; as well as other

 4   subjects that are relevant to this lawsuit.

 5          Don Jacques, 15614 30th Ave. SE, Mill Creek, WA 98012

 6          Mr. Jacques was Electric Mirror’s COO during relevant times and may testify

 7   regarding Electric Mirror’s discovery of the MirroView defects and efforts to mitigate

 8   Electric Mirror’s loss and other remedial efforts; observations of defective products in

 9   Las Vegas and Everett; communications among the parties and MGM personnel;

10   Avalon’s products, quality control, handling, and delivery procedures; damages and

11   other financial impacts on Electric Mirror relating to the defects and damage; as well

12   as other subjects that are relevant to this lawsuit.

13          Brett Kinney, 25917 36th Ave. NW, Stanwood, WA 98292

14          Mr. Kinney was Electric Mirror’s Director of Business Operations during

15   relevant times and may testify regarding Electric Mirror’s history with Avalon and

16   its personnel; the history of Avalon recommending and selling MirroView to Electric

17   Mirror before the Mandalay Bay project; Electric Mirror’s Business Operations

18   during relevant times, communications among the parties before, during and after

19   the project; defects in the Mirrors and remedial efforts; payments for Avalon

20   products, and damages, including financial impact relating to the defects and

21   damage, as well as other subjects that are relevant to this lawsuit.

22          Michael Andrich, 24120 State Rt. 9 NE, Arlington, WA 98223

23          Mr. Andrich was Electric Mirror’s Director of Global Sourcing during relevant

24   times and may testify regarding communications among the parties, quality control

25   at Avalon, defects in Avalon products, damage, and remedial efforts, Electric Mirror

26   quality control, handling, and delivery procedures, and damages, including financial

27
       AGREED PRETRIAL ORDER                       Page 7             Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                     Market Place Tower
                                                                      2025 First Avenue, Penthouse A
                                                                      Seattle, WA 98121-3125
                                                                      206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 8 of 20



 1   impact relating to the defects and damage; as well as other subjects that are relevant

 2   to this lawsuit.

 3          Steve Edelman, 3520 158th Pl SE, Bothell, WA 98012

 4          Mr. Edelman served as Electric Mirror’s Quality Improvement Manager

 5   during relevant times and may testify regarding communications among the parties,

 6   quality control at Avalon, number of defective mirrors in EM’s possession, defects,

 7   damage, and remedial efforts, and quality control, handling, and delivery

 8   procedures; as well as other subjects that are relevant to this lawsuit.

 9          Jon Johnston, 12118 Possession Lane, Edmonds, WA 98026

10          Mr. Johnston was Electric Mirror’s Senior Vice President for sales during

11   relevant times and may testify regarding Electric Mirror’s markets, products and

12   sales process, model rooms, the impact of the rework on EM sales team and sales

13   from Q3 2015 through the present; as well as other subjects that are relevant to this

14   lawsuit.

15          Irving Bernal, 17556 5th Ave. NE, Shoreline, WA 98155

16          Mr. Bernal served as Quality Control Supervisor for Electric Mirror during

17   relevant times and may testify regarding the parts and process necessary to build an

18   electric mirror; his experiences with MirroView and processes affecting the

19   Mandalay Bay first build, rework and rebuild; the evolution of quality control at

20   Electric Mirror; and the number of defective MirroView mirrors in Electric Mirror’s

21   possession; as well as other subjects that are relevant to this lawsuit.

22          Bill Schoonover, 14250 Lake Hills Blvd, Bellevue, WA 98007

23          Mr. Schoonover served as Electric Mirror’s Customer Service and Warranty

24   Manager during the relevant times and may testify regarding the discovery of

25   MirroView defects, communication with MGM, defects, damage, and remedial

26
27
       AGREED PRETRIAL ORDER                     Page 8                Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                      Market Place Tower
                                                                       2025 First Avenue, Penthouse A
                                                                       Seattle, WA 98121-3125
                                                                       206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 9 of 20



 1   efforts, in Las Vegas and Everett, quality control, and delivery procedures; as well as

 2   other subjects that are relevant to this lawsuit.

 3          Eddie Nellis, 12212 NE 97th St, Kirkland, WA 98033

 4          Mr. Nellis served as Production Manager and Service Technician for Electric

 5   Mirror during relevant times and may testify regarding processes for building an

 6   electric mirror; model rooms, production standards; discovering defects at Mandalay

 7   Bay; inspecting and replacing mirror at Mandalay Bay; remedial efforts at Advantage

 8   Warehouse in Las Vegas and the Mandalay Bay; number of mirrors rejected because

 9   of scratches; go-back rooms inspection, process, and quantity of rooms; quality

10   control in Las Vegas and changes in inspection process; description of Mandalay Bay

11   hotel rooms; process of shipping back defective product to Electric Mirror; number of

12   defective mirrors in Electric Mirror’s possession; knowledge of timeline relating to

13   hotel construction projects; as well as other subjects that are relevant to this lawsuit.

14          Janet Bartlett, 10727 NE 164th Ln., Bothell, WA 98011

15          Ms. Bartlett served as a Controller at Electric Mirror during the relevant times

16   and may testify regarding Electric Mirror’s internal business processes and data

17   retention system, EPICOR; provide summaries of data and records relevant to

18   Electric Mirror’s damages, including among others: cost of glass, shipping, storage,

19   materials, labor, and supplies as well as other subjects that are relevant to this

20   lawsuit.

21          James Curnew, 1131 E. Marine View Dr., Everett, WA 98201

22          Mr. Curnew served as a Mainline Lead during relevant times and may testify

23   regarding the parts and process necessary to build an electric mirror; his personal

24   knowledge of MirroView and the heightened quality control during the Mandalay

25   Bay rebuild; the process of receiving defective product from Mandalay Bay and

26
27
       AGREED PRETRIAL ORDER                     Page 9                 Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                       Market Place Tower
                                                                        2025 First Avenue, Penthouse A
                                                                        Seattle, WA 98121-3125
                                                                        206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 10 of 20



 1   salvaging mirror to be reshipped to Mandalay Bay; as well as other subjects that are

 2   relevant to this lawsuit.

 3          Doug McDaniel, 11100 NE 8th St #400, Bellevue, WA 98004

 4          Mr. McDaniel may testify regarding Electric Mirror’s lost opportunity

 5   damages. His testimony will address his methodology and the data relied on for

 6   determining Electric Mirror’s direct and consequential damages resulting from

 7   Defendants’ delivery of defective and damaged product. His analysis will consider

 8   causes of lost production, the volume of lost production, revenue per unit, and

 9   variable costs resulting in a likely total net revenue loss of $1-$4 million; as well as

10   other subjects consistent with his reports.

11          Richard McCurdy, 11803 50th Ave Ct. NW, Gig Harbor, WA 98332

12          Mr. McCurdy may testify regarding the latent defects in Mirroview™ mirrors

13   as used for the Mandalay Bay project, including its susceptibility to micro-scratching

14   and impacts of light on the visibility of those micro-scratches; applicable standards

15   for inspection and handling; the evidence establishing that visible damage on the

16   mirrors that MGM and Electric Mirror rejected was likely caused by Avalon; and the

17   ways Mirroview™ technical and marketing materials contribute to its unsuitability;

18   as well as other subjects consistent with his reports.

19          The following witnesses may testify on behalf of the Defendant:

20          Jennifer Ziegler, 9604 180th St SE #A, Snohomish, WA 98296

21          Ms. Ziegler served as the Purchasing Manager at Electric Mirror during

22   relevant times. She may testify regarding Electric Mirror’s business processes and

23   data retention system, EPICOR; communications among the parties, payments for

24   Avalon products, and order and delivery procedures; as well as other subjects that

25   are relevant to this lawsuit.

26
27
       AGREED PRETRIAL ORDER                       Page 10              Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                       Market Place Tower
                                                                        2025 First Avenue, Penthouse A
                                                                        Seattle, WA 98121-3125
                                                                        206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 11 of 20



 1          Tashia Wampler, 2417 Maple St., Everett, WA 98201, regarding processing of

 2   mirror on the line for Mandalay Bay project, and quality control for original build

 3   and rework; as well as other subjects that are relevant to this lawsuit.

 4          Edwin Boyd, 5636 26th Ave. SW, Seattle, WA 98106, regarding research and

 5   development of MirroView product, and testing Avalon products; as well as other

 6   subjects that are relevant to this lawsuit.

 7          Patrick Erickson, 13740 27th Ave NE, Seattle, WA 98125, regarding design of

 8   mirror for Delano project, design of mirror for Mandalay Bay, compliance with

 9   governmental regulation regarding mirror product; as well as other subjects that are

10   relevant to this lawsuit.

11          Robert Hernandez, 14705 Meadow Rd., Lynnwood, WA 98087

12          Mr. Hernandez served as the Manager of Inside Sales at Electric Mirror during

13   relevant times and may testify regarding the life cycle of sales of mirror products to

14   Electric Mirror customers; the sales positions at Electric Mirror and how projects and

15   future sales suffered due to the Mandalay Bay rebuild; escalations of frustrated

16   clients during the rebuild period as well as other subjects that are relevant to this

17   lawsuit.

18          Travis Boyd, 14612 60th Pl. W., Edmonds, WA 98026

19          Mr. Boyd served in Residential Sales during relevant times and may testify

20   regarding the impact of the rebuild on Electric Mirror’s residential clientele and

21   orders; as well as other subjects that are relevant to this lawsuit.

22          Douglas Finefrock, 2116 Northlake Ave., Snohomish, WA 98290

23          Mr. Finefrock served in the sales department during relevant times and may

24   testify regarding impact of rework on EM’s sales staff, and impact of Mandalay Bay

25   rebuild on existing orders during the same period of rework; as well as other subjects

26   that are relevant to this lawsuit.

27
       AGREED PRETRIAL ORDER                       Page 11              Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                       Market Place Tower
                                                                        2025 First Avenue, Penthouse A
                                                                        Seattle, WA 98121-3125
                                                                        206.682.0565 Fax: 206.625.1052
          Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 12 of 20



 1          James (Doc) Mischel, c/o Ellis, Li & McKinstry, PLLC,

 2          Mr. Mischel co-founded Electric Mirror with his son in 1998 and served in a

 3   variety of roles in 2015. He may testify regarding communication with Avalon

 4   regarding MirroView; defects, damage, quality control, remedial efforts, handling,

 5   and delivery procedures; as well as other subjects that are relevant to this lawsuit.

 6          Others. Electric Mirror reserves the right to present at trial the testimony of

 7   witnesses for whom Electric Mirror has designated their deposition testimony as

 8   required by the rules of this Court. Electric Mirror further reserves the right to

 9   supplement this witness list and to solicit testimony from all witnesses called to

10   testify by Avalon. Current deposition designations include:

11
         Date                 Deponent                           Transcript
12
      12/7/2017        Jeff Wurzell              As marked electronically 10/1/2018
13    12/8/2018        Robert Mastrapa           As marked electronically 10/1/2018
      1/4/2018         Robert House              As marked electronically 10/1/2018
14    1/4/2018         Baris Kaiser              As marked electronically 10/1/2018
15    3/12/2018        Genaro Martinez           As marked electronically 10/1/2018
      3/12/2018        Gerald Materi             As marked electronically 10/1/2018
16    3/12/2018        Jorge Nuno                As marked electronically 10/1/2018
17    3/21/2018        Neil McSporran            As marked electronically 10/1/2018
      3/21/2018        Patrick Gallagher         As marked electronically 10/1/2018
18    7/6/2018         Randy Steinberg           As marked electronically 10/1/2018
19          B.     The following witnesses are likely to testify on behalf of the Defendant:
20          Avalon currently anticipates that the following witnesses WILL testify at trial:
21          1.     Jeff Wurzell c/o Chuck Rullman, Corr Downs PLLC, 100 W. Harrison
22   Street, Suite N440, Seattle, WA 98119, and Rudy Englund, Lane Powell PC, 1420 Fifth
23   Avenue, Suite 4200, Seattle, WA 98101: Mr. Wurzell is the General Manager for
24   Avalon. Among other subjects, he will testify regarding Avalon’s experience and
25   business practices in the glass and mirror processing industry; ordering, handling,
26   processing, and sales of MirroView; Electric Mirror’s ordering of products, including
27
       AGREED PRETRIAL ORDER                    Page 12                Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                      Market Place Tower
                                                                       2025 First Avenue, Penthouse A
                                                                       Seattle, WA 98121-3125
                                                                       206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 13 of 20



 1   MirroView; Avalon’s sourcing, processing, inspection, and shipment of MirroView to

 2   Electric Mirror; his communications and interactions with Electric Mirror regarding

 3   the Mandalay Bay project; Electric Mirror’s ordering and failure to pay for

 4   $245,639.27 in custom mirror products; and all other subjects that are relevant to this

 5   lawsuit.

 6          2.     Randy Steinberg c/o Chuck Rullman, Corr Downs PLLC, 100 W.

 7   Harrison Street, Suite N440, Seattle, WA 98119, and Rudy Englund, Lane Powell PC,

 8   1420 Fifth Avenue, Suite 4200, Seattle, WA 98101: Mr. Steinberg will testify

 9   concerning his limited role in orally negotiating the pricing for MirroView sold by

10   Avalon to Electric Mirror beginning in January, 2015, and all other subjects that are

11   relevant to this lawsuit.

12          3.     Genaro Martinez c/o Chuck Rullman, Corr Downs PLLC, 100 W.

13   Harrison Street, Suite N440, Seattle, WA 98119, and Rudy Englund, Lane Powell PC,

14   1420 Fifth Avenue, Suite 4200, Seattle, WA 98101: Mr. Martinez is the Office Manager

15   for Avalon. Among other subjects, he will testify regarding Electric Mirror’s ordering

16   of products, including MirroView; his communications and interactions with Electric

17   Mirror; Electric Mirror’s ordering and failure to pay for $245,639.27 in custom mirror

18   products; and all other subjects that are relevant to this lawsuit.

19          4.     Gerald Materi c/o Chuck Rullman, Corr Downs PLLC, 100 W. Harrison

20   Street, Suite N440, Seattle, WA 98119, and Rudy Englund, Lane Powell PC, 1420 Fifth

21   Avenue, Suite 4200, Seattle, WA 98101: Mr. Materi is the Shipping Supervisor at

22   Avalon. Among other subject, he will testify regard Avalon’s inspecting, packaging,

23   and shipping of mirrors to customers, including Electric Mirror, and all other

24   subjects that are relevant to this lawsuit.

25          5.     Leif Ortegren, 34 Raymond Heights, Petaluma, CA 94952: Mr. Ortegren

26   is a former sales representative for Pilkington. Among other subjects, he will testify

27
       AGREED PRETRIAL ORDER                       Page 13             Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                      Market Place Tower
                                                                       2025 First Avenue, Penthouse A
                                                                       Seattle, WA 98121-3125
                                                                       206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 14 of 20



 1   concerning his experience as a sales representative in the glass and mirror industry;

 2   sales of the MirroView product; his personal observations of the uses and

 3   functionality of MirroView; his interactions, communications with, and visits to

 4   Electric Mirror’s facilities in December 2014, December 2015, and January 2016; and

 5   all other subjects that are relevant to this lawsuit.

 6          6.       Neil McSporran, Ph.D., 2401 E Broadway St, Northwood, OH 43619:Dr.

 7   McSporran is a Manager of Business Development / Architectural & Technical

 8   Services at NSG Pilkington. Among other subjects, he will testify concerning

 9   Pilkington’s development, marketing, and sale of MirroView; his visits to the Avalon

10   and Electric Mirror facilities in 19 December 2015 and January 2016; and all other

11   subjects that are relevant to this lawsuit.

12          7.       Allen Beeman, c/o Jason Donovan, Foster Pepper PLLC, 1111 3rd Ave

13   #3000, Seattle, WA 98101: Mr. Beeman is a former Vice President of Operations at

14   Electric Mirror. He will testify regarding Electric Mirror’s experience with the

15   MirroView product prior to the Mandalay Bay project; the selection of the MirroView

16   product for the Mandalay Bay project; the fabrication of mirrors by Electric Mirror

17   for the “model rooms” at the Mandalay Bay; the processing of MirroView mirrors for

18   the first build of the Mandalay Bay project; and all other subjects that are relevant to

19   this lawsuit.

20          8.       Tashia Wampler, 2417 Maple St., Everett, WA 98201: Ms. Wampler is an

21   employee of Electric Mirror. She is anticipated to testify regarding the receipt,

22   inspection, processing, and assembly of mirrors for the Mandalay Bay project, as well

23   as other subjects that are relevant to this lawsuit.

24          9.       Keith Cline, P.E., 700 South Industrial Way, Seattle, WA 98108: Mr.

25   Cline is a metallurgical engineer with experience in failure analysis, laboratory

26   testing, consulting, and manufacturing. Among other subjects, Mr. Cline will testify

27
       AGREED PRETRIAL ORDER                       Page 14            Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                     Market Place Tower
                                                                      2025 First Avenue, Penthouse A
                                                                      Seattle, WA 98121-3125
                                                                      206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 15 of 20



 1   regarding the applicable standards for inspection and standards of care in handling

 2   for the MirroView product; his inspections of certain mirrors related to the Mandalay

 3   Bay project; his review and analysis of the findings of Electric Mirror’s expert,

 4   Richard McCurdy, Ph.D.; and all other subjects that are relevant to this this lawsuit.

 5          10.    William Partin, 400 108th Ave N.E. Suite 615, Bellevue WA 98004: Mr.

 6   Partin is a Certified Public Accountant, Accredited in Business Valuation, Master

 7   Analyst in Financial Forensics, and Certified Fraud Examiner. He will provide expert

 8   testimony in response to Electric Mirror’s claim for damages for lost profits and lost

 9   business opportunities.

10          Avalon identifies the following persons as POSSIBLE witnesses at trial:

11          1.     Michael Torres c/o Chuck Rullman, Corr Downs PLLC, 100 W.

12   Harrison Street, Suite N440, Seattle, WA 98119, and Rudy Englund, Lane Powell PC,

13   1420 Fifth Avenue, Suite 4200, Seattle, WA 98101: Mr. Torres is the Chief Financial

14   Officer for Avalon and Glasswerks LA, Inc. Mr. Torres will testify regarding Electric

15   Mirror’s failure to pay for $245,639.27 in custom mirror products; and all other

16   subjects that are relevant to this lawsuit.

17          2.     James “Jim” Mischel, Jr., 2112 N 64th St., Seattle, WA 98103: In the

18   event Electric Mirror does not introduce his testimony, Avalon may call Mr. Mischel

19   to testify regarding Electric Mirror’s experience in purchasing and processing

20   MirroView; the selection of MirroView for the Mandalay Bay project; rejections by

21   MGM and Bombard of mirrors delivered to Las Vegas for the Mandalay Bay project;

22   Electric Mirror’s rebuild of mirrors for the Mandalay Bay project; Electric Mirror’s

23   purported economic damages; and all other matters that are relevant to this lawsuit.

24          3.     James “Doc” Mischel, M.D., c/o Kyle Netterfield, Ellis Li McKinstry,

25   2025 First Avenue, Penthouse A, Seattle, Washington 98121-3125: If Electric Mirror

26   does not introduce his testimony, Avalon may call Dr. Mischel to testify regarding

27
       AGREED PRETRIAL ORDER                       Page 15            Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                     Market Place Tower
                                                                      2025 First Avenue, Penthouse A
                                                                      Seattle, WA 98121-3125
                                                                      206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 16 of 20



 1   Electric Mirror’s experience in purchasing and processing MirroView; the selection of

 2   MirroView for the Mandalay Bay project; rejections by MGM and Bombard of

 3   mirrors delivered to Las Vegas for the Mandalay Bay project; Electric Mirror’s

 4   rebuild of mirrors for the Mandalay Bay project; Electric Mirror’s purported

 5   economic damages; and all other matters that are relevant to this lawsuit.

 6          4.     Michael Andrich, 24120 State Rt. 9 NE, Arlington, WA 98223: In the

 7   event Electric Mirror does not introduce his testimony, Avalon may call Mr. Andrich

 8   to testify regarding Electric Mirror’s experience in purchasing and processing

 9   MirroView; rejections by MGM and Bombard of mirrors delivered to Las Vegas for

10   the Mandalay Bay project; Electric Mirror’s rebuild of mirrors for the Mandalay Bay

11   project; Electric Mirror’s purported economic damages; and all other matters that are

12   relevant to this lawsuit.

13          5.     Don Jacques, 15614 30th Ave. SE, Mill Creek, WA 98012: In the event

14   Electric Mirror does not introduce his testimony, Avalon may call Mr. Jacques to

15   testify regarding Electric Mirror’s experience in purchasing and processing

16   MirroView; rejections by MGM and Bombard of mirrors delivered to Las Vegas for

17   the Mandalay Bay project; Electric Mirror’s rebuild of mirrors for the Mandalay Bay

18   project; Electric Mirror’s purported economic damages; and all other matters that are

19   relevant to this lawsuit.

20          6.     Melissa Morgan. Ms. Morgan is a former employee of Electric Mirror.

21   She may be called to testify regarding the selection of MirroView for the Mandalay

22   Bay project; the ordering of MirroView for the Mandalay Bay project; the reasons

23   MGM rejected Electric Mirror’s mirrors; Electric Mirror’s alleged damages; as well as

24   other subjects that are relevant to this lawsuit.

25          7.     Michael Magee. Mr. Magee is a former employee of Electric Mirror. He

26   may be called to testify regarding the receipt, inspection, processing, and assembly of

27
       AGREED PRETRIAL ORDER                     Page 16             Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                    Market Place Tower
                                                                     2025 First Avenue, Penthouse A
                                                                     Seattle, WA 98121-3125
                                                                     206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 17 of 20



 1   mirrors for the Mandalay Bay project; selection of MirroView for the Mandalay Bay

 2   project; the reasons MGM rejected Electric Mirror’s mirrors; Electric Mirror’s alleged

 3   damages; as well as other subjects that are relevant to this lawsuit.

 4          8.     Irving Bernal, 17556 5th Ave. NE, Shoreline, WA 98155: In the event

 5   Electric Mirror does not introduce his testimony, Avalon may call Mr. Bernal to

 6   testify regarding the receipt, inspection, processing, and assembly of mirrors for the

 7   Mandalay Bay project; selection of MirroView for the Mandalay Bay project; MGM’s

 8   rejection of Electric Mirror’s mirrors; the rebuild of mirrors for the Mandalay Bay

 9   project; Electric Mirror’s alleged damages; as well as other subjects that are relevant

10   to this lawsuit.

11          9.     Bill Schoonover, 14250 Lake Hills Blvd, Bellevue, WA 98007: In the

12   event Electric Mirror does not introduce his testimony, Avalon may call Mr.

13   Schoonover to testify regarding the receipt, inspection, processing, and assembly of

14   mirrors for the Mandalay Bay project; selection of MirroView for the Mandalay Bay

15   project; the reasons MGM rejected Electric Mirror’s mirrors; the rebuild of mirrors for

16   the Mandalay Bay project; Electric Mirror’s alleged damages; as well as other subjects

17   that are relevant to this lawsuit.

18          10.    Eddie Nellis, 12212 NE 97th St, Kirkland, WA 98033: In the event

19   Electric Mirror does not introduce his testimony, Avalon may call Mr. Nellis to testify

20   regarding the receipt, inspection, processing, and assembly of mirrors for the

21   Mandalay Bay project; selection of MirroView for the Mandalay Bay project; the

22   reasons MGM rejected Electric Mirror’s mirrors; the rebuild of mirrors for the

23   Mandalay Bay project; Electric Mirror’s alleged damages; as well as other subjects

24   that are relevant to this lawsuit.

25          11.    Jennifer Ziegler, 9604 180th St SE #A, Snohomish, WA 98296: In the

26   event Electric Mirror does not introduce her testimony, Avalon may call Ms. Ziegler

27
       AGREED PRETRIAL ORDER                    Page 17               Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                     Market Place Tower
                                                                      2025 First Avenue, Penthouse A
                                                                      Seattle, WA 98121-3125
                                                                      206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 18 of 20



 1   to testify regarding the receipt, inspection, processing, and assembly of mirrors for

 2   the Mandalay Bay project; selection of MirroView for the Mandalay Bay project; the

 3   reasons MGM rejected Electric Mirror’s mirrors; the rebuild of mirrors for the

 4   Mandalay Bay project; Electric Mirror’s alleged damages; as well as other subjects

 5   that are relevant to this lawsuit.

 6          Others. Avalon reserves the right to present at trial the testimony of witnesses

 7   for whom Avalon has designated their deposition testimony as required by the rules

 8   of this Court. Avalon further reserves the right to supplement this witness list and to

 9   solicit testimony from all witnesses called to testify by Avalon. Current deposition

10   designations include:

11
         Deponent          Date of Deposition                            Transcript
12    Beeman, Allen    July 16, 2018                Marked: October 10, 2018
      Bernal, Irving   February 2, 2018             Marked: October 10, 2018
13    Boyd, Travis     March 7, 2018                Marked: October 10, 2018
      Erickson,
14                     March 8, 2018                Marked: October 10, 2018
      Patrick
      Gallagher,
15                     March 21, 2018               Marked: October 10, 2018
      Patrick
16    Gould, Dan       March 7, 2018                Marked: October 10, 2018
      Hernandez,
                       March 7, 2018                Marked: October 10, 2018
17    Robert
      House, Robert    January 4, 2018              Marked: October 10, 2018
18    Johnson, Jim     March 8, 2018                Marked: October 10, 2018
      Kaiser, Barris   January 4, 2018              Marked: October 10, 2018
19

20
                                         VII.   TRIAL EXHIBITS
21
            A worksheet identifying the parties’ trial exhibits, including stipulations to
22
     authenticity and admissibility is attached to and filed with this Order.
23

24

25

26
27
       AGREED PRETRIAL ORDER                       Page 18                 Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                          Market Place Tower
                                                                           2025 First Avenue, Penthouse A
                                                                           Seattle, WA 98121-3125
                                                                           206.682.0565 Fax: 206.625.1052
           Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 19 of 20



 1                             VIII. ACTION BY THE COURT

 2         A.     This case is scheduled for trial without a jury on November 13, 2018 at
                  9:00am
 3
           B.     Trial briefs and deposition designations must be submitted to the Court
 4                on or before November 6, 2018.

 5         C.     The parties will disclose the identity of their proposed witnesses by the
                  close of trial, the day before the scheduled appearance for that witness,
 6                with the exception that witnesses for a given Monday will be identified
                  no later than 5:00 p.m. on Friday. Tuesday’s witnesses would be
 7                disclosed no later than 5:00 p.m. on Sunday.

 8

 9         This order has been approved by the parties as evidenced by the signatures of

10   their counsel. This order shall control the subsequent course of the action unless

11   modified by a subsequent order. This order shall not be amended except by order of

12   the court pursuant to agreement of the parties or to prevent manifest injustice.

13

14         DATED the ____ day of November, 2018.

15
                                                    JUDGE RICHARD A. JONES
16
     FORM APPROVED:
17

18   ELLIS, LI & McKINSTRY PLLC                   CORR DOWNS PLLC

19   By: s/ Kyle D. Netterfield                    By:   s/ Charles P. Rullman
20         Kyle D. Netterfield WSBA No. 27101            Charles P. Rullman WSBA No. 42733
           J. Connor Rankin WSBA No. 52514               100 West Harrison Street, Ste N440
21         2025 First Avenue PHA                         Seattle, WA 98119
           Seattle, WA 98121                             Telephone: (206) 962-5040
22
           Telephone: (206) 682-0565                     Fax:
23         Fax: (206) 625-1052                           Email: crullman@corrdowns.com
           Email: knetterfield@elmlaw.com                Attorney for Defendants
24         Attorney for Plaintiff
25
     LANE POWELL PC
26
     By:    s/ Rudy Englund
27
       AGREED PRETRIAL ORDER                   Page 19               Ellis | Li | McKinstry
       CASE NO. 2:16-CV-00665-RAJ                                    Market Place Tower
                                                                     2025 First Avenue, Penthouse A
                                                                     Seattle, WA 98121-3125
                                                                     206.682.0565 Fax: 206.625.1052
        Case 2:16-cv-00665-RAJ Document 122 Filed 10/30/18 Page 20 of 20



 1       Rudy Englund WSBA No. 04123
         1420 Fifth Avenue, Suite4200
 2
         Seattle, WA 98101
 3       Telephone: (206) 223-7000
         Fax: (206) 223-7107
 4       Email: englundr@lanepowell.com
 5       Attorney for Defendants

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
     AGREED PRETRIAL ORDER                Page 20        Ellis | Li | McKinstry
     CASE NO. 2:16-CV-00665-RAJ                          Market Place Tower
                                                         2025 First Avenue, Penthouse A
                                                         Seattle, WA 98121-3125
                                                         206.682.0565 Fax: 206.625.1052
